 
 
I 
111th CONGRESS
1st Session
H. R. 2037 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2009 
Ms. Herseth Sandlin (for herself and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an exception to the reduction of renewable energy credit for certain authority under the Farm Security and Rural Investment Act of 2002. 
 
 
1.Short titleThis Act may be cited as the Rural Energy Equity Act of 2009.
2.Exception to reduction of renewable electricity credit
(a)In generalSection 45(b)(3) of the Internal Revenue Code of 1986 (relating to credit reduced for grants, tax-exempt bonds, subsidized energy financing, and other credits) is amended by adding after the last sentence the following: This paragraph shall not apply with respect to any loan guarantees or grants issued by the Secretary of Agriculture under authority granted by section 9007 of the Farm Security and Rural Investment Act of 2002..
(b)Effective dateThe amendment made by this section shall apply to facilities placed in service after the date of the enactment of this Act. 
 
